                Case 2:20-cr-00085-TLN Document 71 Filed 06/15/21 Page 1 of 4


1    VIKAS BAJAJ
     Law Office of Vikas Bajaj, APC
2    1230 Columbia Street, Suite 565
     San Diego, California 92101
3    Telephone: (619) 525-7005
     Facsimile: (619) 232-0001
4    vbajaj@bajajlaw.com
     California State Bar No: 216464
5
6    Attorney for Defendant:
     MANISH PATEL
7
8                           UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                     Case No.: 2:20-CR-00085-TLN
12
      Plaintiff,
13
14    v.                                            STIPULATION AND ORDER TO
                                                    CONTINUE STATUS HEARING
15
      MANISH PATEL
16
17    Defendant.

18
19
20
21            Plaintiff United States of America, by and through its attorney, Assistant
22   United States Attorney MICHAEL D. ANDERSON, and defendant MANISH
23   PATEL, both individually and through his counsel of record, VIKAS BAJAJ,
24   hereby stipulate as follows:
25         1. Mr. Patel entered a Not Guilty Plea on the Indictment in this case on June
26            19, 2020. A Status Hearing is currently set for June 17, 2021.
27
28



                                                1
                Case 2:20-cr-00085-TLN Document 71 Filed 06/15/21 Page 2 of 4


1          2. By this stipulation, the parties jointly move for an exclusion of time for the
2             Status Hearing date until October 7, 2021 at 9:30 a.m. before the Honorable
3             Troy L. Nunley.
4          3. The parties agree and stipulate, and ask that the Court find as follows:
5                a. The Government has represented that the discovery associated with
6                   this case includes investigative reports and related documents in
7                   electronic form, and additional materials. All of this discovery has
8                   been either produced directly to counsel and/or made available for
9                   inspection and copying.
10               b. Counsel for Defendant desires additional time to consult with his
11                  client, review the current charges, conduct an investigation, review
12                  discovery, prepare pretrial motions, and to otherwise prepare for trial.
13               c. Counsel for Defendant believes that failure to grant the requested
14                  continuance would deny him the reasonable time necessary for
15                  effective preparation, taking into account the exercise of due
16                  diligence.
17               d. The Government does not object to the continuance.
18         4. Based on the above-stated findings, the ends of justice are served by an
19            exclusion of time, and continuing the case as requested outweighs the
20            interests of the public and the defendant in a trial within the original date
21            prescribed by the Speedy Trial Act.
22         5. The parties agree that good cause exists for the exclusion of time, and that
23            the exclusion of time would not adversely affect the public interest in the
24            prompt disposition of criminal cases. Therefore, the parties request that time
25            between June 17, 2021 and October 7, 2021, be excluded pursuant to 18
26            U.S.C. section 3161(h)(7)(A), Local Code T-4.
27   ///

28   ///




                                                  2
            Case 2:20-cr-00085-TLN Document 71 Filed 06/15/21 Page 3 of 4


1    DATED: June 10, 2021              Respectfully Submitted,
2
3
                                       _/s/ Vikas Bajaj ______________________
4                                      VIKAS BAJAJ
                                       Attorneys for Defendant
5                                      MANISH PATEL
6
7    DATED: June 10, 2021              _/s/ Michael D. Anderson
8                                      MICHAEL D. ANDERSON
                                       Assistant United States Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          3
             Case 2:20-cr-00085-TLN Document 71 Filed 06/15/21 Page 4 of 4


1                                        ORDER
2          Based on the parties’ stipulation, IT IS HEREBY ORDERED that the Status
3    Hearing set for June 17, 2021 at 9:30 a.m. be continued to October 7, 2021 at 9:30
4    a.m. and time between June 17, 2021 and October 7, 2021, shall be excluded from
5    calculation pursuant to 18 U.S.C. section 3161(h)(7)(A).
6
7
8    DATED: June 15, 2021
9
                                                      Troy L. Nunley
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             4
